Case 7:18-cv-09307-VB Document 162 Filed 06/02/20 Page 1 of 2
Case 7:18-cv-09307-VB Document 160 Filed 06/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
-V-

CARLA L. MARIN, individually and as co-executor
and beneficiary of the Estate of Ana Beatriz Marin;
PHILIP D. MARIN, individually and as co-executor
and beneficiary of the Estate of Ana Beatriz Marin;
CARL F. MARIN, individually and as beneficiary of
the Estate of Ana Beatriz Marin; ESTATE OF ANA
BEATRIZ MARIN; the PUTNAM COUNTY
NATIONAL BANK OF CARMEL; DYKEMAN
SCRAP IRON INC.; the TOWN OF SOUTHEAST;
and the STATE OF NEW YORK,

Defendants.

 

 

18 Civ. 9307 (VB)
PaetrAL Final
JUDGMENT

IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

Plaintiff the United States of America (the “United States”) shall have a final judgment

on Count I of the United States’ Second Amended Complaint pursuant to Federal Rule of Civil

Procedure 54 against defendants the Estate of Ana Beatriz Marin (the “Estate”) and Carla L.

Marin, in her capacity as executor of the Estate, in the amount of $3,068,094.98 as of June 1,

2020, with interest accruing under 28 U.S.C. § 1961 after the date of entry of this judgment; and

the United States shall have execution therefor.

In light of the circumstances of this proceeding, the Court determines in the exercise of

its discretion, and in the interests of sound judicial administration and efficiency, that there is no
Case 7:18-cv-09307-VB Document 162 Filed 06/02/20 Page 2 of 2
Case 7:18-cv-09307-VB Document 160 Filed 06/01/20 Page 2 of 2

just reason for delay and directs the entry of this partial final judgment pursuant to Rule 54(b) of

the Federal Rules of Civil Procedure.

SO ORDERED:

J

HON. VINCENT L. BRICCETTI
United States District Judge

Dated: &| Ua. VB

 

 
